oO nN NN

\o

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

CONNIE SCHWENDEMAN, an individual on| Case No. 5:18-cv- 0764. 1-BLF
behalf of herself and others similarly situated,

Plaintiff, PROPOS ils D] ORDER RE. JOINT

STIPULATION TO CONTINUE INITIAL
CASE MANAGEMENT CONFERENCE AND

HEALTH CAROUSEL, LLC; HEALTH RELATED DEADLINES
CAROUSEL TRAVEL NETWORK, LLC;
and DOES 1 to 10 inclusive,

Vv.

Defendants.

 

 

 

 

Pursuant to the Joint Stipulation to Continue Initial Case Management Conference and Related
Deadlines filed by the Parties and good cause appearing, the Court hereby orders as follows:
1. The Initial Case Management Conference shall be continued to December 12, 2019; and
2. All related deadlines, as set forth in the Order Setting Initial Case Management Conference
and ADR Deadlines (ECF 4) and as continued in the Order Granting Stipulated Request to Stay Initial
Case Management Deadlines, as Modified by The Court (ECF 18) shall be continued accordingly.
IT IS SO ORDERED.

DATE: Q@laz WA LXE Lip f bil LU by 4

/ HON. BETH CABSON FREEMAN
UNITED STATES DISTRICT JUDGE

1
[PROPOSED] ORDER RE. JOINT STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT
CONFERENCE AND RELATED DEADLINES; Case No. 5:18-cv-07641-BLF

 

 

 
